                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY,                     CASE NO. C18-1456-JCC
     a Washington resident,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     U.S. BANK NATIONAL ASSOCIATION as
13   Trustee for GSR MORTGAGE LOAN TRUST
     2006-4F MORTGAGE PASS-THROUGH
14
     CERTIFICATE SERIES 2006-4F et al.,
15
                                Defendants.
16

17
            This matter comes before the Court on Plaintiff’s motion to compel (Dkt. No. 22).
18
     Having considered the parties’ briefing and the relevant record, the Court finds oral argument
19
     unnecessary and DENIES the motion for the reasons explained herein.
20
     I.     BACKGROUND
21
            In 2005, Plaintiff purchased his current residence after obtaining a $1,000,000 mortgage.
22
     (See Dkt. Nos. 1 at 4, 24 at 4.) Six years later, the residence was damaged in a landslide. (See
23
     Dkt. No. 1 at 4.) Plaintiff thereafter sought to lower his monthly mortgage payment on the
24
     residence. (See id.) To that end, Plaintiff contacted Defendant Nationstar Mortgage LLC, his
25
     loan service provider, in 2015. (See id.) According to Plaintiff, Nationstar told him that he would
26
     have to default before it could assist him with modifying his loan. (See id.) Plaintiff subsequently

     ORDER
     C18-1456-JCC
     PAGE - 1
 1   defaulted around January 2016, and Nationwide initiated foreclosure. (See id.) Plaintiff alleges

 2   that during foreclosure mediations, Nationwide acted in bad faith and did not accurately assess

 3   Plaintiff for a loan modification. (See id at 4–8.) Plaintiff therefore brings claims under the

 4   Washington Consumer Protection Act, Wash. Rev. Code § 19.86, the Real Estate Settlement

 5   Procedures Act, 12 U.S.C. § 2605, the Equal Credit Opportunity Act, 15 U.S.C. § 1691, and the

 6   Fair Debt Collection Practices Act, 15 U.S.C. § 1692, against Nationstar; Xome, Inc., a

 7   subsidiary of Nationstar; and U.S. Bank National Association, the beneficiary of Plaintiff’s

 8   mortgage and principal of Nationstar. (See id. at 1–3, 5–18.)
 9          Part of Plaintiff’s allegations revolves around the appraisals on which Nationwide relied
10   during the foreclosure mediations. (See id. at 4–5.) Given the importance of these appraisals,
11   Plaintiff requested that Defendants produce (1) communications between Defendants and the
12   appraisers who performed relevant valuations of Plaintiff’s property and (2) the appraisers’
13   “work files.” (See Dkt. No. 22 at 7.) Plaintiff now moves for an order compelling Defendants to
14   produce those communications and files. (See id. at 1.)
15   II.    DISCUSSION

16          Discovery motions are strongly disfavored. “Parties may obtain discovery regarding any

17   nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

18   needs of the case.” Fed. R. Civ. P. 26(b)(1). If the parties are unable to resolve their discovery

19   issues, the requesting party may move for an order to compel. Fed. R. Civ. P. 37(a)(1). Any such

20   motion must contain a certification “that the movant has in good faith conferred or attempted to

21   confer with the person or party failing to make disclosure or discovery in an effort to resolve the

22   dispute without court action.” W.D. Wash. Local Civ. R. 37(a)(1). “A good faith effort to confer

23   with a party or person not making a disclosure or discovery requires a face-to-face meeting or a

24   telephone conference.” Id.

25          In his motion to compel, Plaintiff “certifies, through counsel, that in good faith he

26   conferred or attempted to confer with [Defendants].” (Dkt. No. 22 at 7.) Plaintiff describes his


     ORDER
     C18-1456-JCC
     PAGE - 2
 1   attempts to confer with Defendants as follows: Defendants provided their initial discovery

 2   response on July 3, 2019. (See Dkt. No. 23 at 2.) “Due to the holiday and hectic pre-trial

 3   schedules on other cases,” Plaintiff did not review Defendant’s response until mid-July. (See id.)

 4   Then, on July 30, Plaintiff emailed a letter to Defendants alerting them that he had not received

 5   the requested communications between Defendants and Defendants’ appraisers. (See Dkt. No. 22

 6   at 6.) One week later, on August 7, Plaintiff sent another letter alerting Defendants that he had

 7   not received the appraisers’ work files. (See id.) Following Defendants’ receipt of the second

 8   letter, the parties conferred by phone on August 7 and exchanged letters on August 14 about the
 9   two discovery issues. (See id.) Yet, despite these good-faith communications, Plaintiff asserts
10   that “Defendants . . . refused to produce . . . [the] work files and any of their communications
11   ordering those valuation reports or the responses thereto.” (See id. at 7.)
12          Defendants tell a different story. While Defendants agree that they were first notified of
13   Plaintiff’s concerns on July 30, (see Dkt. No. 25 at 2), they disagree that they have “refused to
14   produce” the work files and communications, (see Dkt. No. 24 at 7–9). According to Defendants,
15   when the parties conferred on August 7, Plaintiff set an arbitrary deadline of August 14 for
16   Defendants to supplement their discovery responses, at which time Plaintiff would file an
17   already-drafted motion to compel. (See Dkt. No. 25 at 3.) Defendants informed Plaintiff that they
18   had been unable to locate responsive materials but would continue to look. (See id.) However,

19   Defendants could not locate the materials by August 14. Defendants therefore sent a letter to

20   Plaintiff stating, “At this time, my clients have not located documents named or referenced as

21   ‘appraisal work files’ for possible production.” (See Dkt. No. 25-4 at 1) (emphasis added). The

22   letter asked Plaintiff to hold off on filing the proposed motion to compel so that Defendants

23   could have more time to look for the requested materials. (See id. at 1–2.)

24          Defendants retelling of events, which is confirmed by Defendants’ August 14 letter,

25   shows that Plaintiff did not satisfy Local Rule 37(a)(1)’s meet-and-confer requirement. When

26   Plaintiff first alerted Defendants of the missing materials, Plaintiff also sent Defendants a draft of


     ORDER
     C18-1456-JCC
     PAGE - 3
 1   the present motion to compel. (See Dkt. Nos. 22–9 at 2, 24 at 6.) Then, when Defendants could

 2   not find the materials within the short time that Plaintiff had allotted, Plaintiff filed the motion

 3   without altering it to inform the Court that Defendants were still looking for the requested

 4   materials. (See Dkt. No. 22 at 7.) Plaintiff’s actions do not demonstrate a good-faith attempt to

 5   resolve the discovery dispute without the Court intervening; they instead evince Plaintiff’s

 6   willingness to get the Court involved before the parties had reached an impasse in their

 7   discussions. See Advanced Hair Restoration, LLC v. Hair Restoration Cntrs., LLC, 2018 WL

 8   828213, slip op. at 2 (W.D. Wash. 2018) (denying motion to compel because “[t]here is no
 9   evidence that the parties reached an impasse”). Until there is evidence that Defendants are
10   unwilling to produce the requested materials—beyond the unfounded speculation in Plaintiff’s
11   reply that Defendants might be hiding documents, (see Dkt. No. 26 at 1–2)—a motion to compel
12   Defendants to produce those materials is premature. 1
13   III.   CONCLUSION

14          For the foregoing reasons, the Court DENIES Plaintiff’s motion to compel (Dkt. No. 22).

15          DATED this 25th day of October 2019.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21
     1
       Plaintiff also filed a supplement to his motion in an attempt to show that Defendants possess
22   and are withholding the requested materials. (See Dkt. No. 27 at 2.) But Plaintiff’s supplemental
23   evidence merely shows that Defendants are continuing to investigate whether they possess those
     materials. (See id.) Moreover, the evidence cannot cure Plaintiff’s failure to meet with
24   Defendants, confer in good faith, and file a motion to compel only after the parties had reached
     an impasse. And contrary to Plaintiff’s suggestion, (see Dkt. No. 29 at 2), there are benefits to
25   enforcing Local Rule 37(a)(1)’s requirement even after new evidence comes to light: the
     requirement ensures that the Court gets involved in discovery disputes if—and only if—the
26   parties are at an impasse. See Advanced Hair Restoration, LLC, 2018 WL 828213, slip op. at 2.

     ORDER
     C18-1456-JCC
     PAGE - 4
